Citation Nr: 0703833	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-11 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nervous condition (psychiatric disability).

2.  Entitlement to an increased rating for residuals of a 
stress fracture, right hip (right hip disability), currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
stress fracture, left hip (left hip disability), currently 
evaluated as 10 percent disabling.

4.  Entitlement to an evaluation in excess of 20 percent for 
dorsolumbar scoliosis, paravertebral myositis and spondylosis 
(low back disability), prior to May 23, 2006.

5.  Entitlement to an increased rating for low back 
disability, currently evaluated as 40 percent disabling.



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May to November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the veteran's application 
to reopen a claim of service connection for psychiatric 
disability, as well as claims for increased ratings for his 
right hip, left hip and low back disabilities.  

When this matter was previously before the Board in November 
2005, it was remanded for further development.  

In July 2006, the RO increased the rating of the veteran's 
low back disability to 40 percent, effective May 23, 2006.  
Because the increase in the evaluation of the veteran's low 
back disability does not represent the maximum rating 
available for the condition, and since it is effective May 
23, 2006, the veteran's claim remains in appellate status, 
and the Board has identified it as separate issues as stated 
on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993).

In an August 2006 statement, the veteran asserted that his 
combined VA disability rating should be 60, rather than 50 
percent, citing the 40 percent rating for his low back 
disability and the separate 10 percent ratings for his right 
and left hip disabilities.  Pursuant to the combined ratings 
table set forth in 38 C.F.R. § 4.25 (2006), however, when the 
veteran's 40 percent evaluation for his low back disability 
is combined with his bilateral hip disability, which given 
the bilateral factor set forth in 38 C.F.R. § 4.26 (2006) 
yields in a single 21 percent rating, it results in a 
combined 53 percent evaluation, which is then rounded to the 
nearest degree divisible by 10, with "final 5's adjusted 
upward," culminating in a combined 50 percent schedular 
evaluation.  In the following decision, the Board finds that 
the veteran's low back disability is productive of left lower 
extremity radiculopathy that warrants a separate 10 percent 
evaluation, and thus his combined disability rating will be 
58 percent, which will be rounded up to 60 percent.

In the August 2006 statement, the veteran reported that he 
was unemployable due to his low back disability, as well as 
his nonservice-connected psychiatric and heart conditions.  
The Board interprets the veteran's statement as raising an 
informal claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  This claim has not been considered by 
VA and is referred to the RO for appropriate action.

The veteran's reopened claim of service connection for 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1995 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for psychiatric disability.  In a June 1995 letter, the RO 
notified the veteran of the determination and of his 
appellate rights, but he did not appeal, and the decision 
became final.

2.  The evidence received since the June 1995 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim of service connection for psychiatric disability.  

3.  The veteran's right hip disability is manifested by 
complaints of pain with noncompensable limitation of motion, 
without additional limitation of motion of motion due to 
fatigue, weakness, lack of endurance and incoordination.

4.  The veteran's left hip disability is manifested by 
complaints of pain with noncompensable limitation of motion, 
without additional limitation of motion of motion due to 
fatigue, weakness, lack of endurance and incoordination.

5.  Prior to May 23, 2006, even considering the veteran's 
pain and corresponding functional impairment, his service-
connected low back disability was not manifested by more than 
moderate limitation of motion of the lumbar spine.

6.  Prior to May 23, 2006, the evidence does not show that 
the condition was productive of listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

7.  Prior to May 23, 2006, the veteran's low back disability 
was not manifested by forward flexion of the thoracolumbar 
spine limited to 30 degrees or less or by favorable ankylosis 
of the entire thoracolumbar spine.

8.  The veteran does not have unfavorable ankylosis of the 
entire thoracolumbar spine.

9.  The veteran's low back disability is not productive of 
incapacitating episodes averaging a total duration of at 
least six weeks annually

10.  The veteran has neurologic impairment of the left lower 
extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve.

11.  The veteran's low back disability is productive of loss 
of erectile power.

12.  The preponderance of the evidence is against a separate 
compensable rating for bowel or bladder impairment.  



CONCLUSIONS OF LAW

1.  The RO's June 1995 rating decision, which denied the 
veteran's application to reopen a claim of service connection 
for psychiatric disability, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1995).

2.  Evidence received since the June 1995 RO rating decision 
is new and material; the claim of service connection for 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006)

3.  The criteria for an evaluation in excess of 10 percent 
for right hip disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5250-55 (2006).  

4.  The criteria for an evaluation in excess of 10 percent 
for left hip disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5250-55 (2006).  

5.  Prior to May 23, 2006, the criteria for an evaluation in 
excess of 20 percent evaluation for low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243, 
5285, 5286, 5292, 5295 (2002, 2006).

6.  Since May 23, 2006, the criteria for an evaluation in 
excess of 40 percent for low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243, 
5285, 5286, 5292, 5295 (2002, 2006).

7.  The criteria for a separate 10 percent evaluation for 
left-sided mild incomplete paralysis of the sciatic nerve 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; 
Diagnostic Code 8520 (2006).

8.  The criteria for a separate noncompensable evaluation for 
disability productive of loss of erectile power have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.350, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115, Diagnostic Code 7522 
(2006).

9.  Entitlement to special monthly compensation at the rate 
provided by 38 U.S.C.A. § 1114(k) (West 2002) for loss of use 
of a creative organ is established.  38 C.F.R. § 3.350(a)(1) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In this decision, the Board reopens the veteran's claim of 
service connection for psychiatric disability and remands it 
for further development.  Thus, no discussion of VA's duties 
to notify and assist is required with respect to this issue.

With respect to the veteran's bilateral hip and low back 
disabilities claims, under 38 U.S.C.A. § 5103, VA must notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, and of which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  In an October 2002 letter, the RO explained to the 
veteran that he needed to submit medical evidence showing 
that his disabilities had "worsened."  In a December 2002 
letter, the RO reiterated that, to substantiate his claims, 
the veteran needed evidence showing that his disabilities had 
"worsened."  In the December 2005 letter, the RO advised 
the veteran that he needed to submit evidence in his 
possession showing that his disabilities had "gotten 
worse."  See Overton v. Nicholson, 20 Vet. App. 427, 440-41 
(2006).  

In compliance with 38 C.F.R. § 3.159(b), the notification 
should also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  In an 
April 2006 letter, VA informed him that he could file and/or 
identify medical and/or lay evidence in support of his 
claims.  Further, in an August 2006 statement, the veteran 
reported that he had no other evidence to submit and 
requested that his claims be sent to the Board for further 
appellate consideration, affirmatively indicating that he had 
no pertinent evidence in his possession.

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because service connection was granted for these 
conditions, the first three Dingess elements were 
substantiated prior to the appeal.  Further, despite the 
inadequate notice provided to the veteran regarding the 
fourth and fifth elements identified by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess, 
because the preponderance of the evidence is against these 
claims, he has not been prejudiced since any issues regarding 
an evaluation of the veteran's degree of disability and an 
appropriate effective date are moot.  As such, the Board 
finds that VA has complied with the duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
this regard, the Board points out that this case was remanded 
in November 2005 in part to obtain outstanding records from 
the Social Security Administration (SSA) and from private and 
VA examiners, which was accomplished.  The Board also notes 
that the veteran's service medical records have been 
obtained.  

In addition, in November 2002 and May 2006, the veteran was 
afforded formal VA joint and spine examinations to determine 
the nature, extent, severity and manifestations of his hip 
and low back disabilities.  The May 2006 examiner indicated 
that he had reviewed the veteran's claims folder.  By 
contrast, the November 2002 VA examiner stated that he had 
not.  The Board acknowledges relying on the findings and 
conclusions contained in the November 2002 VA examination 
reports although the examiner had not reviewed the veteran's 
claims folder prior to the preparation of his reports.  The 
Board finds such a review was not necessary because the Board 
is evaluating the veteran's disabilities based on the 
objective findings, and particularly, those relating to his 
range of motion, which do not require a review of his medical 
records.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 
(2003); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 
(1997).  

In Mariano, in addressing this very issue in a similar 
context, the Court held that a VA examination report was 
competent for rating the veteran's left shoulder despite the 
examiner's failure to comply with the Board's remand 
instruction that he review the veteran's claims folder; the 
Court held that the nature of the noncompliance did not 
render unreliable the range of motion measurements taken of 
the veteran's left shoulder because those measurements 
"involve scientific tests and are not conclusions drawn by 
the VA examiner that would be affected by the examiner's 
review of the claims file."  Id. at 311-12.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Claim to Reopen

In an October 1987 decision, the Board denied service 
connection for psychiatric disability on the bases that it 
was not incurred in or aggravated by service, and was not 
related to his service-connected disabilities.  Although 
several medical opinions linked the veteran's psychiatric 
disability to his service-connected bilateral hip disability, 
Board concluded, without citing any independent medical 
authority, that the weight of the medical evidence was 
against the secondary claim.  In the October 1987 decision, 
the Board apparently relied on the medical judgment provided 
by the medical member of the panel deciding the appeal.  See 
Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995).

In an unappealed June 1995 rating decision, the RO, while 
noting that service connection was previously denied, 
implicitly reopened the claim and denied service connection 
on the merits.  

The evidence of record at the time of the June 1995 rating 
action consisted of the service medical records; February 
1983 and January 1995 VA examination reports; private and VA 
medical records and reports, dated from 1983 to 1994; a 
transcript of the testimony offered by the veteran and his 
spouse at an August 1984 RO hearing; and statements submitted 
by or on behalf of the veteran.  These medical records 
included reports submitted by Dr. Miguel A. Cubano, who 
opined that the veteran's psychiatric disability was related 
to service, and a July 1984 VA medical record reflecting that 
the veteran was diagnosed as having major depression with 
occasional psychotic features secondary to physical pain and 
impairment.  Further, in a January 1995 report, a board of 
three VA examiners opined that the veteran's psychiatric 
disability was not related to his service-connected 
disabilities.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the June 1995 rating decision, it became final based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1995).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
June 1995 rating decision includes voluminous private and VA 
medical records, as well as records obtained from the SSA, 
and statements submitted by or on behalf of the veteran.  Of 
particular significance is an undated report, presumably 
prepared in November 2002 by a private psychiatrist, Dr. Luis 
C. Rojas, which was filed at the RO the following month, in 
which the examiner attributed the veteran's psychiatric 
disability to in-service physical injuries.  In addition, in 
a December 2002 psychiatric evaluation report, that same 
psychiatrist essentially opined that the veteran's 
psychiatric disability had its onset during service and was 
related to his bilateral hip disability.

The Board notes that additional medical opinions that 
independently come to the same conclusion as an earlier one, 
i.e., the positive nexus opinions cited above, are 
corroborative, rather than merely cumulative, evidence.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992); see also 
Elkins v. West, 12 Vet. App. 209, 218 (1999) (en banc).  In 
light of the basis for the RO's June 1995 determination, this 
evidence raises a reasonable possibility of substantiating 
his claim.  Accordingly, this evidence is "new and 
material" under the provisions of 38 C.F.R. § 3.156(a), and 
the claim is reopened.  

Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Background

In a March 1983 rating decision, the RO granted service 
connection for residuals of stress fractures of both hips and 
assigned a noncompensable rating under Diagnostic Code 5299-
5253, effective November 2, 1982.  The veteran appealed, and 
in an October 1987 decision, the Board determined that the 
veteran's right and left hip disabilities warranted separate 
10 percent evaluations.  In an October 1987 rating decision 
implementing the Board's determinations, the RO assigned June 
28, 1983, as the effective date of the 10 percent ratings 
under Diagnostic Code 5251.

In a May 1988 rating decision, the RO granted service 
connection for low back disability and assigned a 20 percent 
rating under Diagnostic Code 5295, effective February 
17,1983.

On September 30, 2002, the veteran filed claims for increased 
ratings for his low back and bilateral hip disabilities.  In 
a September 2002 statement, his private treating physician, 
Dr. Victor M. Polanco, reported that he had treated the 
veteran since July 1994 for an number of conditions, 
including bursitis in his hip and severe back pain.  With 
respect to his low back, the examiner stated that due to the 
condition, the veteran was not able to lift objects weighing 
more than ten pounds.

In the November 2002 VA joints examination report, the 
veteran reported that his bilateral hip disability was 
productive of increased pain and that analgesics were less 
effective in treating that symptom.  He stated that prolonged 
sitting, standing or walking precipitated the symptom, which 
was alleviated by Naproxen.  Range of motion testing revealed 
that, bilaterally, the veteran had hip flexion to 97 degrees, 
extension to 15 degrees, internal rotation to 10 degrees, 
external rotation to 35 degrees, and abduction to 20 degrees.  
The examiner indicated that there was no additional 
functional impairment or range of motion loss during flare-
ups.  He added that the veteran exhibited a slow gait, used a 
one-point cane, required assistance to put on his socks and 
shoes and did not have ankylosis.  The diagnosis was history 
of stress fracture, left and right hip.

The November 2002 VA spine examination report shows that the 
veteran reported having low back pain, with complaints of 
pain at his testicles, but denied having any fecal or urinary 
incontinence.  He indicated that prolonged sitting, standing 
or walking precipitated the symptom, which was alleviated by 
medication.  The examiner reported that the veteran used a 
one-point cane and a lumbosacral corset and required 
assistance to put on and take off his socks and shoes.  

Range of motion testing disclosed that he had flexion to 64 
degrees, extension to 15 degrees, and lateral bending 
bilaterally to 15 degrees.  With respect to his forward 
flexion, the examiner stated that pain began at 64 degrees.  
The examiner stated that there was no additional functional 
impairment or range of motion loss during flare-ups, or by 
pain, fatigue, weakness or lack of endurance.  During the 
examination, the veteran exhibited muscle spasms at the T12-
L5 left paravertebral muscles.  There were no postural 
abnormalities or fixed deformities and the musculature of the 
back was symmetric.  Neurological testing revealed no 
abnormalities and the examiner diagnosed the veteran as 
having dorsolumbar paravertebral myositis and spondylosis.

VA outpatient treatment records show that in December 2002, 
an examiner indicated that the veteran had low back pain with 
neurological manifestations, and recommended that the veteran 
undergo a lumbosacral MRI "as soon as possible."  An MRI of 
his lumbar spine conducted that month revealed that the 
veteran as having L4-L5 posterior concentric bulging disc 
with associated broad base tiny ventral protrusion abutting 
and flattening ventral aspects of the dural sac, with 
hypertrophy of the ligamentum flavum contributing to mild 
central canal stenosis and some neural formina narrowing; 
mild concentric bulging at T11-T12, L1-L2 through L3-L4 and 
L5-S1 levels without definite dural sac or nerve root 
compression; and straightening of lumbar lordosis suggestive 
of muscle spasm.  

An April 2003 VA outpatient treatment entry reflects that the 
veteran's low back disability had increased in severity eight 
months earlier and was manifested by low back pain that 
radiated to his lower extremities; an eight-month history of 
bladder incontinence was also noted.  A May 2003 outpatient 
record reflects similar findings, and in June 2003, the 
veteran was diagnosed as having degenerative joint disease of 
the spine.  

A subsequent June 2003 entry shows that the veteran had 
decreased sensation in his left lower extremity and exhibited 
tenderness to palpation of the lumbar spine, left more than 
right.  He had forward flexion to 70 degrees and backward 
extension to 20 degrees, with greater discomfort on 
extension.  The veteran also had pain on rotation to the 
right and had a decreased lordotic curve.  The examiner 
indicated that VA would continue to treat his low back 
disability with NSAIDs, a muscle relaxer, a home exercise 
program and a TENS trial.

August and September 2003 entries reflect that the veteran 
and his spouse received education on use of the TENS unit.  A 
subsequent September 2003 entry shows that the veteran 
experienced a reduction in pain after using the TENS unit, 
but received an injection of steroid/anesthetic due to left 
iliotibial band pain and tenderness.  In September 2003, 
however, the veteran was forced to discontinue use of NSAIDs 
due to gastric complaints, which worsened his left thigh 
pain.

VA outpatient treatment entries show that the veteran was 
seen in September and October 2003 for complaints of left hip 
pain, which he treated with medications.  Examiners noted 
that he exhibited pain to palpation in the greater 
trochanteric area, without edema, erythema, warmth or 
deformity, and his range of motion was "adequate."  A 
November 2003 entry reflects that the symptom did not improve 
following fee-basis physical therapy.

A February 2004 entry reflects that the veteran had a history 
of lumbar herniated nucleus pulposus that had been treated 
conservatively, and left greater trochanter bursitis.  The 
physician noted that there had been little improvement after 
therapy and that he would inject the trochanter bursae and 
provide muscle relaxants and would monitor the veteran's 
condition.  A March 2004 entry shows that the veteran 
continued to complain of having pain at the lateral aspect of 
the left hip, and a June 2004 entry indicates the veteran had 
left lumbar radiculopathy.

A November 2005 VA outpatient record notes that the veteran 
had multiple lumbar spine herniated nucleus pulposus with 
left radiculopathy.  The examiner reported that his pain was 
increased by physical activity.  In March 2005, the veteran 
was seen for left hip pain and was diagnosed as having 
chronic trochanteric bursitis.  An entry dated the following 
month reflects that the veteran continued to complain of left 
hip pain; he had a normal gait but exhibited mild tenderness 
to palpation over the greater trochanter, with no swelling 
and with full range of motion.  The diagnosis was left 
greater trochanter bursitis.  The physician advised the 
veteran to continue treating the condition with NSAIDs and a 
stretching regimen.  In February 2006, the veteran was again 
seen for complaints of pain in the left hip region.

Records from the SSA, including those from VA, are either 
negative for complaint, treatment or diagnosis of hip or back 
complaints or are dated many years prior to the veteran's 
filing of his current claims.  The January 1996 SSA decision 
shows that the agency determined that the veteran was 
eligible for disability benefits primarily due to his major 
depression with psychotic features, with a secondary 
diagnosis of ischemic heart disease.

In May 2006, the veteran was afforded formal VA joint and 
spine examination to determine the nature, extent, severity 
and manifestations of his hip and low back disabilities.  At 
the outset of his report, the examiner noted that he had 
reviewed the veteran's claims folder.  The veteran complained 
of having pain in his right hip joint, which he reported he 
treated with various medications.  The report reflects that, 
during periods of flare-up, the veteran's bilateral hip pain 
was between 8/10 to 10/10, with a frequency of three to four 
times per week, with each flare-up lasting for two to three 
days.  Standing, as well as ascending and descending stairs 
precipitated the symptom, and medications and heating pads 
alleviated the pain.  The examiner noted that the veteran 
used a one-point cane when walking outside his home, and had 
no episodes of dislocation or recurrent subluxation.  He did 
not have inflammatory arthritis.

Range of motion testing revealed he had bilateral active 
flexion to 60 degrees, and passive flexion to 90 degrees.  He 
also had, bilaterally, active and passive extension from zero 
to 15 degrees, internal and external rotation, actively and 
passively, from zero to 20 degrees, and abduction and 
adduction, actively and passively, from zero to 15 degrees.  
The examiner reported that the veteran was not additionally 
limited by fatigue, weakness or lack of endurance or 
incoordination following repetitive use of the hip joint.  
There was no objective evidence of instability, but there was 
mild weakness of the hip muscles, with moderate tenderness to 
palpation of the subtrochanteric bursa.  There was no 
ankylosis and the veteran walked unaided with slow guarded 
gait.  

The examiner diagnosed the veteran as having a stress 
fracture of the right and left hips.  He indicated that 
following repetitive use, the major functional impact on 
flexion is from 60 to 125 degrees, extension from 15 to 30 
degrees, internal rotation from 20 to 40 degrees, external 
rotation from 20 to 60 degrees, abduction from 15 to 45 
degrees, and adduction from 15 to 25 degrees.  The examiner 
reiterated, however, the veteran was not additionally limited 
by fatigue, weakness or lack of endurance or incoordination 
following repetitive use of the hip joint.  

The May 2006 VA spine examination report reflects that the 
examiner reviewed the veteran's claims folder.  The veteran 
complained of having thoracolumbar pain with radiation to his 
coccyx, hips and groin area, associated with cramps and 
numbness of the thighs and calves, with the symptomatology 
more severe on the left side.  The veteran described the 
sensation as needle like and indicated that it was about a 
10+ on a scale of 1 to 10.

The examiner noted that the veteran took Naproxen and 
received injections of Kenalog to manage the pain.  He stated 
that the veteran had severe, 10/10 pain during flare-ups, 
with a frequency of seven to eight times per week, and which 
persists for two to three days.  The condition was aggravated 
by numerous physical activities, and he used heating pains 
and pain medication for relief.  The examiner reported that 
during the prior year the veteran had acute thoracolumbar 
pain on four occasions that required injections and persisted 
for one to six days.

The examiner reported that the veteran had difficulty 
defecating or urinating occasionally, with acute pain.  He 
stated that the veteran also complained of "constant 
erectile dysfunction."  During the examination, the veteran 
did not use crutches or a walker and was able to ambulate for 
six yards, with no history of falls due to thoracolumbar 
pain.  During acute phases of pain, the veteran required 
assistance for bathing, toileting, eating, grooming and 
dressing.  The examiner added that although the veteran has a 
driver's license and handicap permit, he did not operate a 
motor vehicle.  

Range of motion studies disclosed that the veteran's pain 
began at 5 to 10 degrees of forward flexion, extension, right 
and left lateral flexion and rotation.  The examiner reported 
that the veteran had functional impairment due to pain on 
forward flexion from 10 to 90 degrees, on extension and 
lateral flexion from 10 to 30 degrees, with no additional 
range of motion loss due to fatigue, weakness or lack of 
endurance following repetitive use.  There was severe muscle 
spasm with severe guarding, resulting in a slow guarded gait 
and scoliosis, reversed lordosis, but no abnormal kyphosis.  
There was no postural deformity but a fixed deformity with a 
dorsolumbar scoliosis, visually 10 degrees.  He had 
diminished pinprick and smooth sensation of the legs not 
following any specific dermatomal pattern that was 
nonradicular.

The examiner did not comment on the veteran's 
gastrointestinal or urinary complaints, or address whether 
the veteran required bedrest due to incapacitating episodes.  
No diagnostic studies were conducted and the examiner 
diagnosed the veteran as having dorsolumbar scoliosis, 
paravertebral myositis and spondylosis.

Analysis

Right and Left Hip Disabilities

As noted above, the veteran's right and left thigh 
disabilities are each rated as 10 percent disabling under 
Diagnostic Code 5251.  Under that code, limitation of 
extension of the thigh to 5 degrees warrants a maximum rating 
of 10 percent.  

Under Diagnostic Code 5252, limitation of flexion of either 
thigh to 45 degrees warrants a 10 percent evaluation.  A 20 
percent evaluation requires that flexion be limited to 30 
degrees.  A 30 percent evaluation requires that flexion be 
limited to 20 degrees, while a 40 percent evaluation requires 
that flexion be limited to 10 degrees.  

Under Diagnostic Code 5253, limitation of abduction of the 
thigh with motion lost beyond 10 degrees warrants a 20 
percent evaluation.  

Here, the November 2002 VA examination report reflects that 
although the veteran reported having bilateral hip pain, 
range of motion testing revealed that, bilaterally, the 
veteran had hip flexion to 97 degrees, extension to 15 
degrees, internal rotation to 10 degrees, external rotation 
to 35 degrees, and abduction to 20 degrees, which warrant 
noncompensable evaluation under the above codes.  Further, 
the examiner indicated that there was no additional 
functional impairment or range of motion loss during flare-
ups.  As such, the medical evidence is against entitlement to 
ratings in excess of 10 percent under any applicable code.

VA outpatient treatment records, dated from December 2002 to 
February 2006, show that that the veteran was seen on a 
regular basis for complaint and treatment of various 
conditions.  Although the VA outpatient treatment records 
document the veteran's continued complaints of hip pain, 
which were objectively demonstrated, an October 2003 examiner 
described his range of motion as "adequate," which does not 
support evaluations in excess of 10 percent for either his 
right or left hip disabilities.  Similarly, a November 2005 
VA examiner, while noting that the veteran received 
injections and was prescribed muscle relaxants, indicated 
that the veteran exhibited a full range of left hip motion.  
These findings again do not support entitlement to a higher 
rating for the veteran's right or left hip disability.

The May 2006 VA examination report shows that the veteran 
continued to complain of having hip pain that he described as 
being as severe as 10/10 during acute flare-ups, which he 
indicated occurred approximately three to four times per 
week, with each flare-up lasting for two to the days.  The 
examination, however, revealed no episodes of dislocation, 
instability, recurrent subluxation or ankylosis.  He did not 
have inflammatory arthritis, and range of motion testing 
showed that revealed he had bilateral active flexion to 60 
degrees, bilaterally active extension from zero to 15 
degrees, internal and external rotation, actively and 
passively, from zero to 20 degrees, and abduction and 
adduction, actively and passively, from zero to 15 degrees.  
Further, the examiner reported that the veteran was not 
additionally limited by fatigue, weakness or lack of 
endurance or incoordination following repetitive use of the 
hip joint.  As such, the May 2006 examination findings are 
likewise against entitlement to ratings in excess of 10 
percent.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's right 
and left hip disability claims.  As a final point, the Board 
notes that there is no showing of either right or left hip 
pathology that would render applicable the criteria set forth 
in Diagnostic Codes 5250, 5254 or 5255.  

Low Back Disability

During the course of this appeal, VA revised the criteria for 
evaluating spine disorders, effective September 26, 2003.  
See 68 Fed. Reg. 51,454-51,458 (2003).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  VA 
must thus consider the claim pursuant to the former and 
revised regulations during the course of this appeal.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion of the lumbar spine were evaluated under 
Diagnostic Code 5292; moderate limitation of motion of the 
lumbar spine warranted a 20 percent rating, and severe 
limitation of motion warranted a 40 percent rating.  

Lumbosacral strain was evaluated under Diagnostic Code 5295.  
A 20 percent rating was warranted for lumbosacral strain 
where there was muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  Severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwatie's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warranted a 
40 percent rating.  

There is medical evidence showing that the veteran has 
degenerative disc disease of the lumbar spine, and this 
condition has not been disassociated from the service-
connected disability.  Under the circumstances, VA is 
required to resolve all doubt in his favor and consider his 
limitation of motion as due to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998); 
38 C.F.R. § 3.102.  As such, the criteria for rating disc 
disease or intervertebral disc syndrome must be considered.  

Under Diagnostic Code 5243 (formerly 5293), intervertebral 
disc syndrome (preoperatively or postoperatively) is rated 
either on the total duration of incapacitating episodes over 
the past twelve months, or by combining under 38 C.F.R. 
§ 4.25 separate ratings of its chronic orthopedic and 
neurologic manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks per year.  A 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year.  Finally, a maximum 60 
percent rating is available when the condition is manifested 
by incapacitating episodes having a total duration of at 
least six weeks but less than twelve weeks per year.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Note (1) (2003)).  

Effective September 26, 2003, VA revised the criteria for 
rating spinal disorders.  These revisions consist of a new 
rating formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  The new diagnostic 
code numbers are Diagnostic Codes 5235-5243 and include 
Diagnostic Code 5237 for lumbosacral or cervical strain, 
Diagnostic Code 5239 for spondylolistheis or segmental 
instability, Diagnostic Code 5242 for degenerative arthritis, 
and Diagnostic Code 5243 for intervertebral disc syndrome.  
Effective September 26, 2003, the diagnostic code number for 
intervertebral disc syndrome is Diagnostic Code 5243, and it 
is to be rated either under the General Rating Formula or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
effective September 26, 2003, is the same as the criteria for 
incapacitating episodes under the prior Diagnostic Code 5293 
in effect as of September 23, 2002.  

Review of the General Rating Formula shows that it states 
that with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 10 percent 
evaluation is warranted for:  forward flexion of the 
thoracolumbar spine that is greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for:  forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation may be assigned in cases of unfavorable 
ankylosis of the entire thoracolumbar spine.  

Notes appended to the new General Rating Formula for Disease 
and Injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Each range of motion measurement is to be rounded 
to the nearest five degrees.  Id., Notes (2) and (4).  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).  


Prior to May 23, 2006

The veteran's low back disability has been evaluated as 20 
percent rating disabling since February 1983.  The November 
2002 VA examination report shows that he although he 
complained of having pain, the veteran exhibited flexion to 
64 degrees, extension to 15 degrees, and lateral bending 
bilaterally to 15 degrees.  Moreover, the examiner stated 
that there was no additional functional impairment or range 
of motion loss during flare-ups, or by pain, fatigue, 
weakness or lack of endurance.  Thus, he had mild to moderate 
limitation of motion, and given his complaints of pain and 
corresponding functional impairment, an evaluation of 20 
percent for moderate limitation of motion under former 
Diagnostic Code 5292 is appropriate.  The preponderance of 
the evidence, however, is against a finding that the 
condition was productive of severe limitation of motion, and 
thus an evaluation in excess of 20 percent under former 
Diagnostic Code 5292 is not warranted.

The November 2002 VA examination report also revealed that 
the veteran had muscle spasms at the T12-L5 left 
paravertebral muscles, which is consistent with a 20 percent 
rating under former Diagnostic Code 5295.  A higher 
evaluation under this code, however, is  not warranted in 
light of the findings noted above, and the absence of any 
indication that the condition was productive of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwatie's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

VA outpatient treatment records, dated from December 2002 to 
February 2006, show that the veteran was seen on numerous 
occasions for complaint and treatment of his low back 
problems.  A December 2002 VA examiner noted that the 
condition was productive of low back pain with neurological 
manifestations, including a posterior concentric bulging disc 
at L4-L5 and mild bulging at other levels, with further 
findings suggestive of muscle spasm.  An April 2003 entry 
reflects that the veteran complained of increased pain and of 
bladder incontinence, and in June 2003, he was found to have 
decreased left lower extremity sensation.  Range of motion 
testing, however, revealed that he had forward flexion to 70 
degrees and backward extension to 20 degrees, with pain.  
These findings again reflect mild to moderate limitation of 
motion, and even considering any associated functional 
impairment, see DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
preponderance of the evidence is against a finding that the 
condition warrants an evaluation in excess of 20 percent 
under former Diagnostic Codes 5292 and 5295.  

The VA outpatient treatment records reflect that in June 2004 
the veteran was noted to have left lumbar radiculopathy, and 
in November 2005, a VA examiner observed that the veteran 
used a TENS unit and pain medications; the latter examiner 
stated that the veteran had multiple lumbar spine herniated 
nucleus pulposus with left radiculopathy.  Although examiners 
indicated that the veteran's pain was increased on physical 
activity, the Board concludes that the preponderance of the 
evidence shows that the outpatient findings reflect mild to 
moderate limitation of motion, and even considering any 
associated functional impairment, see DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the preponderance of the evidence is against 
a finding that the condition warrants an evaluation in excess 
of 20 percent under former Diagnostic Codes 5292 and 5295.  

Based on the above medical evidence, and applying the revised 
criteria, the record does not show forward flexion of the 
thoracolumbar spine to be limited to 30 degrees or less, even 
when the functional impairment due to pain is considered.  
Further, the record clearly shows that his thoracolumbar 
spine is not ankylosed.  Similarly, there is no indication 
in the record, either in the medical evidence or in 
statements written by the veteran, that he has suffered from 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year.  As such, entitlement 
to an evaluation in excess of 20 percent is not warranted.


Since May 23, 2006

The RO increased the evaluation of the veteran's low back 
disability to 40 percent under Diagnostic Code 5237, 
effective the date of the May 23, 2006, VA spine examination.  
The examination report reflects that the veteran complained 
of having thoracolumbar pain with radiation to his coccyx, 
hips and groin area associated with cramps and numbness of 
the thighs and calves, with the symptomatology more severe on 
the left side.  The veteran described the sensation as needle 
like and indicated that it was about a 10+ on a scale of 1 to 
10, and the examiner noted that the veteran took Naproxen and 
received injections of Kenalog to manage the pain.  The 
examiner stated that during the prior year the veteran had 
acute thoracolumbar pain on four occasions that required 
injections and persisted for one to six days.

According to the examination report, the veteran had numerous 
physical limitations due to the condition, but range of 
motion studies disclosed that he had forward flexion from 10 
to 90 degrees, and extension, lateral flexion and rotation 
from 10 to 30 degrees, with no additional range of motion 
loss due to fatigue, weakness or lack of endurance following 
repetitive use.  Thus, he did not have unfavorable ankylosis 
of the thoracolumbar spine, and therefore a higher rating 
under the revised general rating criteria for the spine is 
not warranted.  

Finally, there is no indication in the record, either in the 
medical evidence or in statements written by the veteran, 
that he has suffered from incapacitating episodes having a 
total duration of at least six weeks per year.  As such, 
entitlement to an evaluation in excess of 40 percent under 
Diagnostic Code 5243 is not warranted.


Separate Rating for Neurological Impairment

(a) Left lower extremity radiculopathy

With regard to whether the veteran suffers from left-sided 
radiculopathy, the Board notes that the May 2006 VA examiner 
reported that he performed no diagnostic studies, but opined 
that the veteran's diminished pinprick was nonradicular.  
That conclusion is in conflict with the assessments offered 
by numerous VA outpatient examiners, such as those who 
evaluated him in December 2002, April and June 2003, February 
2004 and November 2005.  Indeed, outpatient examiners 
performed diagnostic tests and diagnosed the veteran as 
having herniated nucleus pulposus with bulging discs and 
radiculopathy.  As such, resolving any doubt in the veteran's 
favor, the Board finds that the veteran's left lower 
extremity radiculopathy is a manifestation of his service-
connected low back disability.

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve; 
a 20 percent evaluation requires moderate incomplete 
paralysis of the sciatic nerve; a 40 percent evaluation 
requires moderately severe incomplete paralysis; a 60 percent 
evaluation requires severe incomplete paralysis with marked 
muscular atrophy; an 80 percent evaluation requires complete 
paralysis of the sciatic nerve.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  

Here, the above evidence shows that the veteran has left 
lower extremity radiculopathy and diminished sensation.  As 
such, the Board concludes that the evidence supports the 
veteran's entitlement to a separate 10 percent evaluation, 
and no more, under Diagnostic Code 8520, for disability 
comparable to mild incomplete paralysis of the sciatic nerve 
of his left lower extremity.

(b) Erectile dysfunction

The veteran reports suffering from constant erectile 
dysfunction.  This report is consistent with his November 
2002 complaint of testicular pain.  Further, there is no 
medical evidence disassociating this symptom from the 
veteran's service-connected low back disability, and 
resolving all reasonable doubt in his favor, the Board finds 
that this manifestation warrants a separate noncompensable 
rating under Diagnostic Code 7522.  Under that code, 
deformity of the penis with loss of erectile power warrants a 
20 percent rating.  There is, however, no evidence of a 
deformity of the penis, and the veteran does not contend 
otherwise.  Because the veteran does not meet the criteria 
for a compensable evaluation, a noncompensable evaluation is 
warranted.  Thus, entitlement to a separate noncompensable 
rating under Diagnostic Code 7522 is warranted.  As such, the 
veteran is additionally entitled to special monthly 
compensation for loss of use of a creative organ at the rate 
provided by 38 U.S.C.A. § 1114(k).  See 38 C.F.R. 
§ 3.350(a)(1) and § 4.115(b) (Note 1).

(c) Bowel and bladder impairment

The Board has also considered whether the veteran's low back 
disability warrants separate compensable ratings for his 
reported bowel and bladder problems.  The Board acknowledges 
the veteran's May 2006 complaint of occasional difficulty 
defecating or urinating with acute pain, which is consistent 
with his earlier report.  The Board finds, however, that 
these complaints do not approximate, or more nearly 
approximate, the criteria set forth in 38 C.F.R. § 4.114 for 
bowel impairment (i.e., Diagnostic Codes 7332 and 7334) or 
38 C.F.R. § 4.115a (for voiding dysfunction).

(d) Extraschedular consideration

The Board further finds that the schedular criteria are 
adequate to evaluate the disabilities, and that assignment of 
evaluation higher than 10 percent for either his right or 
left hip disabilities, or to 20 percent, prior to May 23, 
2006, for his low back disability, or to a 40 percent for low 
back disability since that time, on an extra-schedular basis, 
is not warranted.  Indeed, as noted above, the SSA determined 
that the veteran was unemployable due to his nonservice-
connected psychiatric and heart disabilities.  

The Board acknowledges the veteran's report that, during 
periods of flare-up, he is greatly disabled, especially due 
to his low back disability.  The Board notes, however, that 
substantial interference with employment is contemplated in 
the 10, 20 and 40 percent evaluations.  In addition, there is 
no showing that any of these conditions has necessitated 
frequent periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for psychiatric disability has been 
presented; to this extent, the appeal is granted.

An increased rating for right hip disability is denied.

An increased rating for left hip disability is denied.

An evaluation in excess of 20 percent for low back 
disability, prior to May 23, 2006, is denied.

An evaluation in excess of 40 percent for low back disability 
is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the left lower 
extremity, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, special monthly compensation for loss of 
use of a creative organ due to erectile dysfunction is 
granted


REMAND

As discussed above, there is medical evidence that both 
supports and rules out a relationship between the veteran's 
psychiatric disability and either his period of service or 
his service-connected disabilities.  Because his service-
connected disability have increased in severity since the 
most recent VA psychiatric examination, and in light of the 
recently received private medical opinions, the Board finds 
that the veteran should be scheduled for a VA examination 
addressing the etiology and/or onset of his psychiatric 
disability.

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent and etiology of any psychiatric 
disability found to be present.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should comment as 
to whether it is at least as likely as 
not that the veteran's psychiatric 
disability had its onset during 
service, or if a psychosis is 
diagnosed, whether it was manifest 
within one year of the veteran's 
discharge from service.  Additionally, 
the examiner must opine as to whether 
it is at least as likely as not that 
any psychiatric disability found to be 
present was caused or aggravated by his 
service-connected low back and 
bilateral hip disabilities.  The 
rationale for all opinions expressed 
should be provided.  The claims files 
should be made available to and 
reviewed by the examiner.  

2.	Thereafter, the RO should adjudicate 
the veteran's reopened psychiatric 
disability claim based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted in 
full, the RO should issue a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


